DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 October has been entered.

This is a non-final office action in response to remarks filed on 6 October 2022.  Claims 1 and 6 are amended. No claims are canceled or added.  Claims 1-11 are pending.

Response to Arguments
Applicant’s arguments, see remarks pages 7-8, filed 8 September 2022, with respect to the 35 U.S.C. 103 rejection of claims 1-11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LaJoie et al. in view of Gouleau and Liu.  The arguments are directed towards the amendments which described the relationship between the main home network, secondary network, and operator network. LaJoie is relied upon to teach these amendments and other aspects of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over LaJoie et al. (CA 2653220) in view of Gouleau et al. (FR 3089372) and further in view of Liu et al. (U.S. Patent Publication 2016/0241642).
LaJoie was included in PTO-892 filed 6 July 2022.

Regarding claim 1, LaJoie disclosed a management device for managing an extended home network, said extended home network (see LaJoie Fig. 2C, p.14 lines 18-24: accessing content via a content-based network or via a secondary network that is outside the content-based network) comprising a main home network (see LaJoie p.14 lines 18-24: accessing content via a content-based network, e.g. cable television network) for which a user has taken out a subscription to services with a communication network operator (see LaJoie p.21 lines 18-25: user is subscribed to a cable network) and at least one secondary network (see LaJoie p.14 lines 18-24: accessing content via a secondary network, e.g. Internet, WAN/WAN/MAN, WSP, CSP, or satellite network), corresponding to a local communication network visited by the user (see LaJoie p.15 lines 1-5: accessing content from a location outside of the subscriber premises), said at least one secondary network comprising at least one piece of equipment (see LaJoie p.22 lines 24-35: client device located in the remote or visited network) adapted to execute at least one application (see LaJoie p.26 lines 24-27: distributed application comprising a server portion, local client portion, and a remote client portion)  from a uniform resource locator address (see LaJoie p.25 lines 6-8: remote client device accesses content via Internet | p.34 lines 9-20: user uses laptop while traveling to access an Internet website for viewing “Pirates of the Caribbean”), said uniform resource locator address (see LaJoie p.35 lines 14-18: remote client device accesses interactive application via a network address - e.g. URL (p.35 lines 23-25)) enabling said at least one piece of equipment to access, via the operator’s communication network (see LaJoie p.22 lines 24-35: remote client device is able to access content via the cable network), at least one piece of data enabling execution of said at least one application on said at least one piece of equipment (see LaJoie p.22 lines 24-35: remote client device is able to access content from the cable network | p.26 lines 24-27: distributed application comprising a server portion, local client portion, and a remote client portion | p. 28 lines 33-35: downloading software to remote client device to instantiate a trusted domain), said management device is configured to:
receive, via said main home network (see LaJoie-Gouleau-Liu combination below), a request to associate said at least one piece of equipment from said secondary network with said at least one application (see LaJoie p.31 lines 27-35: maintaining a correlation table that correlates multiple devices with a subscriber’s account);
store a list of equipment from said secondary network (see LaJoie p.31 lines 27-35: maintaining a correlation table that correlates multiple devices with a subscriber’s account) in association with said at least one application (see LaJoie p.35 lines 14-18: remote client device accesses content via online or locally stored application | p. 35 lines 26-31: authenticating remote device’s request to access content | p. 28 lines 33-35: downloading software to remote client device to instantiate a trusted domain);
receive a request to launch said at least one application, from a terminal, via said secondary network, said request comprising an identifier of said at least one application (see LaJoie p.34 lines 9-20: user uses laptop while traveling to access an Internet website for viewing “Pirates of the Caribbean” | p. 28 lines 33-35: downloading software to remote client device to instantiate a trusted domain | p.35 lines 14-18: remote client device accesses interactive application via a network address - e.g. URL (p.35 lines 23-25));
provide said terminal, on reception of said launch request, with said list of equipment (see LaJoie-Gouleau combination below); and
receive, from said terminal, an identifier of a piece of equipment (see LaJoie p.35 lines 26-31: server authenticates the remote device’s request to access content, e.g. via userid and password, device address, and other methods) from said list (see LaJoie-Gouleau combination below).

LaJoie did not explicitly disclose “provide said terminal, on reception of said launch request, with said list of equipment” and that the equipment identifier received from the terminal is “from said list”.
However in a related art, Gouleau disclosed during a step E34, the home network management system transmits to the UI terminal the list of audiovisual devices linked to the multiscreen application requested (see Gouleau 0089), i.e. “provide said terminal, on reception of said launch request, with said list of equipment”. Gouleau also disclosed during a step E35, the home network management system receives, from the UI terminal, an identifier of the audiovisual device selected (see Gouleau 0091), i.e. that the equipment identifier received from the terminal for accessing content is “from said list”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LaJoie and Gouleau to further clarify how to determine if a requesting device is authorized. Including Gouleau’s teachings describing sending a list of authorized devices and responding with a device from the list would increase security and confidentiality (see Gouleau [0021]).

LaJoie-Gouleau did not explicitly disclose that the association request for associating devices with the subscriber account is received “via said main home network”. However in a related art, Liu disclosed the sharing of a multiscreen media service between different home networks (scenario 1) or between a home network and a terminal connected to said network via the Internet (scenario 2) (see Liu 0075). Liu further described an authentication and protocol server (see Liu Fig. 2), the function of which is the management of the information concerning the device, and in particular the saving of the multiscreen device of the home network and the terminal connected to said network via the internet (see Liu 0082). Furthermore, said server saves the mapping of the home multiscreen proxy service packets received during registration with said terminal and with said multiscreen device of the home network (see Liu 0083), i.e. “via said main home network”. Therefore, Liu taught that the terminal is capable of remotely accessing a multiscreen service of a network by associating said terminal with the service/application with said multiscreen device of said home network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of LaJoie-Gouleau and Liu to further teach how to access home network applications from a secondary network.  Including Liu’s teachings would enable multimedia sharing and access between multiple networks (see Liu 0133), thereby increasing the user’s ability to access content regardless of their location.


Regarding claim 2, LaJoie-Gouleau-Liu disclosed the management device for managing an extended home network of claim 1, also configured to:
store a list of applications comprising at least one identifier of said at least one application, said identifier being associated with said uniform resource locator address (see Gouleau 0073: such device is configured to store a list of multiscreen applications each associated to a uniform resource locator (URL), receive a launch request from a multiscreen application, from a terminal of the home network, for example the UI mobile terminal, via the home network); and
provide said at least one piece of equipment or said terminal, via said secondary network, with said uniform resource locator address associated with said at least one identifier or said at least one application (see Gouleau 0073: provide a device of the home network or the UI mobile terminal the URL making it possible to launch the multiscreen application).
The motivation to combine LaJoie, Gouleau, and Liu is the same as that provided in claim 1 above.

Regarding claim 3, LaJoie-Gouleau-Liu disclosed the management device for managing an extended home network of claim 1, in which the list of equipment from said secondary network associated with said at least one application is updated on reception of a registration notification for a new piece of equipment in said secondary network in relation to a piece of capability information concerning said new piece of equipment comprised in the registration notification (see Gouleau 0101: the list of multiscreen applications and audiovisual devices available to execute these multiscreen applications is updated each time an audiovisual device is connected to the home network of the home gateway PAS).
The motivation to combine LaJoie, Gouleau, and Liu is the same as that provided in claim 1 above.

Regarding claim 4, LaJoie-Gouleau-Liu disclosed the management device for managing an extended home network of claim 1, also configured to check if said at least one piece of equipment is authorized to execute said application, said uniform resource locator address being provided to said at least one piece of equipment by the device for managing the extended home network if said at least one piece of equipment is authorized to execute said application (see Gouleau 0098: if it is verified that the selected audiovisual device is authorized to execute the requested multiscreen application, or if no control is implemented, during a step E38, the home network management system obtains the URL associated with the requested multiscreen application from its table of correspondence).
The motivation to combine LaJoie, Gouleau, and Liu is the same as that provided in claim 1 above.

Regarding claim 5, LaJoie-Gouleau-Liu disclosed equipment placed in a communication network and comprising resources dedicated to the extended home network of a user subscribed with a communication network operator (see Gouleau 0087: a list of audiovisual devices 11 of the home network on which the multiscreen application can be executed), said at least one piece of equipment comprising a management device (see Gouleau Fig. 1 PAS | 0083: home network management system included in the home gateway PAS) of claim 1.
The motivation to combine LaJoie, Gouleau, and Liu is the same as that provided in claim 1 above.

Regarding claim 6, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under LaJoie-Gouleau-Liu according to the rationale provided above. LaJoie-Gouleau-Liu further disclosed a management method of managing an extended home network comprising the steps performed by the management device of claim 1 above.
The motivation to combine LaJoie, Gouleau, and Liu is the same as that provided in claim 1 above.

Regarding claim 7, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under LaJoie-Gouleau-Liu according to the rationale provided above. The motivation to combine LaJoie, Gouleau, and Liu is the same as that provided in claim 1 above.

Regarding claim 8, the claim contains the limitations, substantially as claimed, as described in claim 3 above and is rejected under LaJoie-Gouleau-Liu according to the rationale provided above.

Regarding claim 9, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under LaJoie-Gouleau-Liu according to the rationale provided above.  The motivation to combine LaJoie, Gouleau, and Liu is the same as that provided in claim 1 above.

Regarding claim 10, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under LaJoie-Gouleau-Liu according to the rationale provided above. LaJoie-Gouleau-Liu further disclosed a computer comprising a processor (see LaJoie Fig. 4) and a memory (see LaJoie Fig. 4), the memory storing code instructions of a computer program comprising instructions to implement the method of claim 6 above, when the program is executed by a processor.  The motivation to combine LaJoie, Gouleau, and Liu is the same as that provided in claim 1 above.

Regarding claim 11, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under LaJoie-Gouleau-Liu according to the rationale provided above. LaJoie-Gouleau-Liu further disclosed a non-transitory processor-readable recording medium on which the computer program (see LaJoie Fig. 4) of claim 10 is recorded.  The motivation to combine LaJoie, Gouleau, and Liu is the same as that provided in claim 1 above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        
Angela.Widhalm@uspto.gov20 October 2022



/Patrice L Winder/Primary Examiner, Art Unit 2452